HEANEY, Circuit Judge,
dissenting.
The majority recognizes that this case turns on the validity of a formal Interpretation and Guidance issued by the FLRA in 1979. See 2 F.L.R.A. 264; maj. op., supra, at 1246, 1247. In my view, this Court lacks jurisdiction to hear the USDA’s belated attack on that determination. Moreover, even if jurisdiction is proper, the majority has wrongly substituted its judgment for that of the agency, exceeding the standard of review which it nominally concedes is applicable here. For both of these reasons, I respectfully dissent.
The FLRA, pursuant to 5 U.S.C. § 7105(a)(1), issued a formal interpretive ruling in 1979 to the effect that employees on official time in connection with collective bargaining negotiations are entitled to travel and per diem expenses for such activity. 2 F.L.R.A. 264. Here, there is no dispute that the employees were on such official time — the only issue is the USDA’s challenge to the 1979 interpretive ruling. A party aggrieved by a final FLRA order, however, has only sixty days in which to seek judicial review in either the District of Columbia Circuit or the circuit where that party resides or transacts business. 5 U.S.C. § 7123(a). The present claim is thus time-barred and should be dismissed for lack of jurisdiction if the 1979 Interpretation is a final order and the USDA can be held to have been bound thereby.
The 1979 Interpretation was not a unilateral advisory opinion. The agency gave notice of its intention and invited comments. See 44 Fed.Reg. 42778 (July 20, 1979). The USDA submitted comments objecting to payment of travel and per diem expenses, as did the Office of Personnel Management, the General Services Administration, and the Justice Department. It is clear from such comments that the parties understood the FLRA would issue a broad policy interpretation, not an isolated determination. It is equally clear that such formal Interpretations operate in the FLRA as precedents. Cf. 7 F.L.R.A. 70 (December 29, 1981). Under the established concept of finality, the Interpretation was thus a final order1 and the USDA, having participated therein, was certainly an aggrieved party.
*1251Had the USD A and other federal agencies appealed the 1979 Interpretation, presumably in the District of Columbia Circuit, there would have been one judicial determination of the ruling’s validity — appealable to the Supreme Court — and a uniform result could have been obtained. Instead, the USD A and other federal agencies chose to ignore the 1979 Interpretation in favor of circuit-by-circuit attack upon its validity. This is achieved by refusing to comply with the Interpretation in specific regional instances and, when such refusal is deemed an unfair labor practice, seeking judicial review in the circuit where the refusal arose. The result of this approach is confusion, contradictory rulings and a tremendous waste of judicial resources. Cases attacking the 1979 Interpretation are now pending in several circuits; the Ninth Circuit has upheld the Interpretation and this Court now reverses it. See maj. op., supra, at 1250. Consequently, whether two federal employees will receive travel and per diem, under identical circumstances, now arbitrarily turns on the part of the country in which they work. Even within the same agency, employees will receive or not receive such payments depending upon the regional office to which they are attached.
In my view, this is nonsense. Moreover, it frustrates the congressional intent to achieve a uniform policy toward its employees and is achieved through forum-shopping practices that violate the judicial review provisions of the FLRA enabling statute. Where disputes arise that require case-by-case determination, that Act provides the nearest circuit court as a forum for appeal. Here, however, the only issue is a clear policy question of uniform scope. Federal agencies should not be permitted to participate administratively in that policy formulation, waive their appeal from that determination, and then cause nothing but confusion and contradiction by challenging the determination in circuit after circuit. Accordingly, I would dismiss the USDA’s petition for lack of jurisdiction.
I also dissent from the majority’s decision on its merits. The Ninth Circuit recently upheld the FLRA’s Interpretation in a well-reasoned opinion. See Bureau of Alcohol, Tobacco and Firearms v. FLRA, 672 F.2d 732, 737-738 (9th Cir. 1982). Here, the majority concedes that the scope of our review is “limited” and that the FLRA action cannot be set aside unless it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” Maj. op., supra, at 1247. In my view, regardless of whether one likes the idea of paying travel expenses of federal employees to negotiate with their employer, it seems clear that the FLRA has the authority to make such a determination and that its determination is a reasonable one under the circumstances.
Prior to passage of the 1978 Civil Service Reform Act, which created the FLRA, both “official time” and travel expense questions were governed by a series of executive orders. Some of these orders permitted bargaining on “official time,” in. the discretion of the employer-agency; some placed a ceiling on such payments; and some totally prohibited bargaining on official time. See maj. op., supra, at 1243-1245. Travel expense questions obviously would not arise when bargaining could only take place on off-duty rather than official time. When bargaining was at least in part on official time, however, the Comptroller General had construed the executive orders as permitting payment of travel expenses under at least some circumstances. Id. at n.2.
The 1978 Civil Service Reform Act must be viewed against this background of conflicting and inconsistent practices. Under the Act, Congress created the FLRA as an independent agency and conferred upon the agency broad regulatory powers relative to labor relations in the federal government. Among other things, the Act also broadly provided that collective bargaining negotiations would be on official time, limited only in that the number of employee negotiators could not exceed the number of employer representatives. The statute and its legislative history are silent on whether travel expenses are payable in connection with such official time activity. The FLRA determined that they were so payable.
*1252The majority appears to argue that congressional silence reflects an intent to reaffirm the prior practice which generally denied travel expenses, and that this Court should not authorize such expenses absent express congressional direction. See maj. op., supra, at 1248-1249, nn.11-14. Where the prior practice is as inconsistent as it was here, however, can it truly be known which prior practice Congress intended to reaffirm by its silence? The only fair inference is that the question is for the FLRA to decide, subject to reversal only if its determination is unreasonable. Thus, whether this Court should authorize any expenditures is simply not the issue here — • the question is the reasonableness of the agency’s decision.
The FLRA relied upon the express policies and purposes of the Act and the agency’s consistent interpretation of the Act as being intended to equalize the positions of labor and management, subject to various express restrictions. The agency thus approved travel payments because they further the equalization trend, further the express purposes of the Act, and are not barred by any statutory restriction.2 Such analysis may not be the only plausible interpretation, but it is a reasonable one and is well within the scope of the agency’s authority. It must, therefore, be affirmed even under the standard of review recognized by the majority.
The contrary conclusion reached in this case is not required by the statute or its legislative history, which is conceded to be silent. It is not required by prior administrative practice, which is itself erratic and inconsistent. Moreover, it is not justified by the policy arguments relied upon by the majority, unless this Court is empowered to freely substitute its judgment for that of the agency. In my view, when Congress broadly empowers an independent agency to regulate federal labor relations, courts should not interfere with that agency’s policy determination absent a clear showing that the decision is unreasonable, exceeds its authority, or is contrary to law. No such showing has been made here.

. Although the FLRA’s enabling statute does not define “final order,” the Administrative Procedure Act’s definition of an “order” includes a “final disposition * * * declaratory in form.” 5 U.S.C. § 551(b). This is precisely what the 1979 Interpretation constitutes. The present case, moreover, shows that the Interpretation operates as a final disposition. When the USDA refused to make travel and per diem payments at one of its regional offices, the union’s complaint was transferred to the FLRA’s Washington, D. C., office and a rather summary order was issued, relying on the 1979 Interpretation.


. The agency also reasoned by analogy that federal employees traveling on “official time” are generally deemed to be on official business and, as such, are eligible for travel and per diem expenses. See 5 U.S.C. § 5702. The majority suggests that because this specific part of the agency’s analysis refers to a statute outside the agency’s expertise, no deference to the FLRA’s decision is warranted. Maj. op., supra, at 1247. This ignores the fact that the core of the FLRA’s analysis was based on its interpretation of federal labor relations policy, a matter within its specialized authority and deserving of obvious deference. The majority correctly points out that, in any event, deference does not require “rubber-stamping” decisions that are “inconsistent with a statutory mandate or that frustrate the congressional policy underlying a statute.” Maj. op., supra, at 1246-1247 (citations omitted). Nowhere is it shown, however, that the FLRA’s decision violates any mandate or policy expressed in the enabling legislation.